Fonu H2500E (12115)


                                   United States Bankruptcy Court
                                          District of Hawaii
In re Paniolo Cable Company, LLC                                             CaseNo. l8-01319
              Debtorx
                                                                             Chapter




                        SUMMONS TO DEBTOR IN INVOLUNTARY CASE

To the above named debtor:

       A petìtion under title 11, United States Code was filed against you in this bankruptcy coufi on
November 13, 2018 (date), requesting an order for reliefunder chapter I I         ofthe Bankluptcy
Code (title 1 1 of the United States Code).

          YOU ARE SUMMONED and required to hle with the clerk of the bankruptcy coufi a motion
                         2l days after the service of this summons. A copy of the petition is
or ansvr'er to the petition within
attached.

                  Address of the    clerk: United        States Bankmptcy          CouÍ
                                      District of Hawaii
                                      1 132 Bishop Street, Suite 250

                                      Honolulu, Hawaii 968 l3
At the same time, you nìust also serve a copy of your motion or answer on petitioner's attomey

                  Name and Address of Petjtioner's Attonìey: Toby L. Gelber
                                                             Norton Rose Fulbright US LLP
                                                                              2200 Ross Avenue. Suite 3600
                                                                              Dallas,      TX   7520l
lf   you make a motion, your time to answer is govetr.red by Fed. R. Bank. P.                        l0l l(c).

Ifyou fail   to lespond to this summons, the order for relief              will be entered.




                                                                                       /s/ Miìhael B. Dotyting
                                                                                       Cle'rk oJ Court
          Date: November I 3. 201 8




* Sot fot1h all names, iucluding trade namcs,   used by the dcblor   within the last   8   ycars (Fed. R.Bankr'   P   1005).




        U,S. Bankruptcy Court - Hawa¡i #L8-013L9 Dkt #                           2
                                                       F¡led L1'11'3118 Page L of 2
     U.S. Bankruptcy Court - Hawaii #18-01319 Dkt # 10 Filed 11/16/18 Page 1 of 2
                                 CERTIFICATE OF SERVICE

        I. I-âura g. t¡¿¡r FJ elo            (name). cenilv that on llovqnber 16, 20f8
                                                                            anrofo cable
(date), I served this summonsãd     a copy of the involuntary petition onP.                        ' Ûc
(name), the debtor in this case, by [describe Íhe mocle of serice and the address at which the
                                                                  prepa id, on:
c;lebtor was servedl'. by u'S' Ivhil- First Cfass, Iiosi:age
                                      '
Paniolo cable company, Lrc                                Charfton   Hee
P.O. Box 4 511                                             77-B 08 KanehameLra Highr^,ay
Kaneohe,    HI   967 44                                   Mililani, HI       96789



       If service was made by personal service, by residence selice, or pursuant to state law, I
fuilher certify that I am, and at all tirnes during the service of process was, not less than l8
years ofage and not a party to the matter concerning which service ofprocess was lnade.

       Under penalty of perjury, I declare that the foregoìng is true and conect


       Dafe l-/7e,/IB                       Signature

              Print Name   :
                                            Iêura E. Warfield

              Business Address              c/,o Chun Kerr,      LLP
                                            @oo
                                            Ilonofufu, HI    9   6813




                                                              2
                                                    Filed LL13-3118 Page 2 of 2
     U.S. Bankruptcy Court - Hawaii #l-8-01-31-9 Dkt #
  U.S. Bankruptcy Court - Hawaii #18-01319 Dkt # 10 Filed 11/16/18 Page 2 of 2
